Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 4-10-19 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant' s arguments with respect to the restriction requirement between Species A and B, and between Species C and D have been considered and are persuasive, therefore the restriction requirement between inventions of species A and B, and between C and D, as set forth in the Office action mailed on 29 November 2021, is hereby withdrawn. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2017/0132966) in view of Berkey (US 2004/0189806).
Regarding claim 1, Lim (Fig. 1 and 6) discloses a data transmission method, being applied to a transmitting end (210), the method comprising:
encoding (“converting” data TD into signal TS according to the interface scheme as discussed in [0066], converting to “packet data” also discussed in [0067]) clock training data (called a “training clock,” for example in [0113]);
sending (with 210) a specified set of encoded data (the “training clock” discussed above) to a receiving end (“timing controller 210 may transmit a training clock to the plurality of source drivers 220-1˜220-n” as discussed in [0113]) when positive and negative pins of the transmitting end and the receiving end are correspondingly connected (“transmit the transmission signal TS including a differential signal pair through the two signal lines,” as discussed in [0068]); and
wherein the receiving end is configured to perform clock training according to received encoded data (“source drivers 220-1˜220-n may recover the system clock based on a training pattern provided from the timing controller 210” as discussed in [0113]).
However, Lim fails to teach or suggest wherein the encoded clock training data is used to obtain two sets of encoded data, wherein the two sets of encoded data are complementary to each other, or to send different sets of encoded data based on the pins of the transmitting end and receiving end.
Berkey (Fig. 1 and 2) discloses a data transmission method, being applied to a transmitting end (polarity correction is configured for “transmitting” data as discussed in [0022]), the method comprising:
encoding data (“encoded protocol schemes” discussed in [0029]) to obtain two sets of encoded data (a first set “TX-DATA” and a second set, corresponding to the inverted TX-DATA, output by 208 as TXD based on the INVERT-T signal, as discussed in [0026]), wherein the two sets of encoded data are complementary to each other (the INVERT-T signal causes TX-DATA to be inverted and output as TXD with XOR 208);
sending a specified set of encoded data (eg. the non-inverted TX-DATA when INVERT-T is low) in the two sets of encoded data to a receiving end (eg. 20 may send data to 12 across 26, as discussed in [0018]) when positive and negative pins of the transmitting end and the receiving end are correspondingly connected (eg. when there is no “mis-wiring of data transmitted over a two-wire transmission medium” as discussed in [0031], “the INVERT-R signal 308 is held at a logic "0" (zero) by the controller, and the RX-DATA output 310 of the XOR gate corresponds to the RX+ data,” see also “that incorrect polarity in signal to be transmitted TX-DATA may be corrected in a manner quite similar to that described in connection with a received signal, i.e. by assertion of the INVERT-T signal x to a logic "1" or high level” as discussed in [0030]); and
sending another set of encoded data in the two sets of encoded data (eg. the inverted TX-DATA when INVERT-T is high), that is different from the specified set of encoded data (TX-DATA is inverted by 208, and so is different), to the receiving end when the positive and negative pins of the transmitting end and the receiving end are reversely connected (“By "incorrect polarity" it is meant that the signal applied to RX+ should have been applied to RX-, and vice-versa” as discussed in [0031], and then as discussed in [0032], “the INVERT-R signal 308 at a logic "1" (one) or high state” which “causes inversion of the output RX-DATA”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim so there are two sets of encoded data that are complementary to each other and to send different sets of encoded data based on the pins of the transmitting end and receiving end as taught by Berkey because this corrects “mis-wiring of the communication cables” (see [0023]).

Regarding claim 9, Lim (Fig. 1 and 6) discloses data transmission device, being applied to a transmitting end (210), the device comprising:
an encoder (111) configured to encode (“converting” data TD into signal TS according to the interface scheme as discussed in [0066], converting to “packet data” also discussed in [0067]) clock training data (called a “training clock,” for example in [0113]);
a first sender (210) configured to send a specified set of encoded data (the “training clock” discussed above) to a receiving end (“timing controller 210 may transmit a training clock to the plurality of source drivers 220-1˜220-n” as discussed in [0113]) when positive and negative pins of the transmitting end and the receiving end are correspondingly connected (“transmit the transmission signal TS including a differential signal pair through the two signal lines,” as discussed in [0068]); and
wherein the receiving end is configured to perform clock training according to received encoded data (“source drivers 220-1˜220-n may recover the system clock based on a training pattern provided from the timing controller 210” as discussed in [0113]).
However, Lim fails to teach or suggest wherein the encoded clock training data is used to obtain two sets of encoded data, wherein the two sets of encoded data are complementary to each other, or to send different sets of encoded data based on the pins of the transmitting end and receiving end.
Berkey (Fig. 1 and 2) discloses a data transmission device, being applied to a transmitting end (polarity correction is configured for “transmitting” data as discussed in [0022]), the device comprising:
an encoder (202) configured to encode data (“encoded protocol schemes” discussed in [0029])  to obtain two sets of encoded data (a first set “TX-DATA” and a second set, corresponding to the inverted TX-DATA, output by 208 as TXD based on the INVERT-T signal, as discussed in [0026]), wherein the two sets of encoded data are complementary to each other (the INVERT-T signal causes TX-DATA to be inverted and output as TXD with XOR 208);
a first sender (eg. the combination of 208 and 210 when INVERT-T is low) configured to send a specified set of encoded data (eg. the non-inverted TX-DATA when INVERT-T is low) in the two sets of encoded data to a receiving end (eg. 20 may send data to 12 across 26, as discussed in [0018]) when positive and negative pins of the transmitting end and the receiving end are correspondingly connected (eg. when there is no “mis-wiring of data transmitted over a two-wire transmission medium” as discussed in [0031], “the INVERT-R signal 308 is held at a logic "0" (zero) by the controller, and the RX-DATA output 310 of the XOR gate corresponds to the RX+ data,” see also “that incorrect polarity in signal to be transmitted TX-DATA may be corrected in a manner quite similar to that described in connection with a received signal, i.e. by assertion of the INVERT-T signal x to a logic "1" or high level” as discussed in [0030]); and
a second sender (eg. the combination of 208 and 210 when INVERT-T is high) configured to send another set of encoded data in the two sets of encoded data (eg. the inverted TX-DATA), that is different from the specified set of encoded data (TX-DATA is inverted by 208, and so is different), to the receiving end when the positive and negative pins of the transmitting end and the receiving end are reversely connected (“By "incorrect polarity" it is meant that the signal applied to RX+ should have been applied to RX-, and vice-versa” as discussed in [0031], and then as discussed in [0032], “the INVERT-R signal 308 at a logic "1" (one) or high state” which “causes inversion of the output RX-DATA”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim so there are two sets of encoded data that are complementary to each other and to send different sets of encoded data based on the pins of the transmitting end and receiving end as taught by Berkey because this corrects “mis-wiring of the communication cables” (see [0023]).

Regarding claim 2, Lim and Berkey disclose a method as discussed above, and Berkey further discloses wherein the encoding the clock training data (while Berkey fails to teach the specific type of data, Lim teaches encoding a “training clock” data as discussed above) to obtain two sets of encoded data (eg. TX-DATA and the inverted TX-DATA, similarly to “inversion of the output RX-DATA” discussed in [0032]) corresponding to the clock training data comprises:
encoding the clock training data according to an encoding rule agreed with the receiving end to obtain the specified set of encoded data (for example, “encoding schemes include, for example, NRZ-Level, RZ and Manchester-type schemes” as discussed in [0020]); and
negating the specified set of encoded data to obtain the another set of encoded data (208 is an XOR gate, which effectively negates TX-DATA when INVERT-T is at a logic “1” as discussed in [0030]).
It would have been obvious to one of ordinary skill in the art to combine Lim and Berkey for the same reasons as discussed above.

Regarding claim 10, Lim and Berkey disclose a device as discussed above, and Berkey further discloses wherein the encoder is configured to perform operations comprising:
encoding the clock training data according to an encoding rule agreed with the receiving end to obtain the specified set of encoded data (for example, “encoding schemes include, for example, NRZ-Level, RZ and Manchester-type schemes” as discussed in [0020]); and
negating the specified set of encoded data to obtain the another set of encoded data (208 is an XOR gate, which effectively negates TX-DATA when INVERT-T is at a logic “1” as discussed in [0030]).
It would have been obvious to one of ordinary skill in the art to combine Lim and Berkey for the same reasons as discussed above.

Regarding claim 17, Lim and Berkey disclose a method as discussed above, and Lim further discloses a data transmission device, comprising:
a memory (“memory” discussed in [0234]), a processor (“microprocessors” and “central processing unit (CPU)” discussed in [0234]), and a computer program (“a program, or a part of code” discussed in [0234]) stored in the memory and executable in the processor (“executed by one or more microprocessors” discussed in [0234]), wherein the processor, upon executing the computer program, is configured to perform a data transmission method as discussed above.

Regarding claim 18, Lim and Berkey disclose a data transmission device as discussed above, and Lim further discloses a data transmission system, comprising:
a transmitting end (110); and
a receiving end (120), wherein the transmitting end comprises a data transmission device as discussed above.

Regarding claim 19, Lim and Berkey disclose a data transmission device as discussed above, and Lim (Fig. 2) further discloses a display device, comprising:
a timing controller (210); and
a source driving chip (220-1) connected to the timing controller (via 10-1), wherein the timing controller is a transmitting end and the source driving chip is a receiving end (“The timing controller 210 may transmit data to the plurality of source drivers 220-1˜220-n.” as discussed in [0082]), and wherein the timing controller comprises the data transmission device as discussed above.

Regarding claim 20, Lim and Berkey disclose a method as discussed above, and Lim further discloses a non-transitory computer readable storage medium (“memory” discussed in [0234]) having stored instructions (“a program, or a part of code” discussed in [0234]) thereon that, when executed on a computer (for example, including “a central processing unit (CPU)” as discussed in [0234]), cause the computer to perform a data transmission method as discussed above.

Claims 3, 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim and Berkey as applied to claims 1 and 9 above, and further in view of Collins (US 2003/0046618).
Regarding claim 3, Lim and Berkey disclose a method as discussed above, however fail to teach or suggest wherein after sending either the specified set of encoded data or the another set of encoded data corresponding to the clock training data to the receiving end, the method further comprises encoding deviation correction data.
Collins (Fig. 3, 11, and 20) discloses a data transmission method, being applied to a transmitting end (300), the method comprising:
after sending (with 300) a set of encoded data corresponding to a clock training data (labeled “Training Pattern” in Fig. 20, and called a “clock channel training sequence” in [0072], encoded with the bit pattern seen in Fig. 20) to the receiving end (340), the method further comprises:
encoding deviation correction data (called a “Skew Synchronizing Marker” SSM, encoded with the bit pattern seen in Fig. 20); and
sending the deviation correction data that was encoded to the receiving end (SSM is sent after the “Training Pattern” as seen in Fig. 20), wherein the receiving end is configured to perform bit alignment according to the deviation correction data (as discussed in [0014], “a second step is performed to "word-align" the bits into the original format, which is accomplished with an SSM (Skew Synchronizing Marker) byte”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim and Berkey to include encoded deviation correction data as taught by Collins because this allows the transmission to “properly align the output data” (see [0014]).

Regarding claim 6, Lim, Berkey, and Collins disclose a method as discussed above, and the combination further discloses wherein the method further comprises:
encoding (Berkey discloses encoding data that is transmit, for example see [0020]) instruction data (called “configuration data” and seen in 2 of Fig. 4 of Lim) and sending the instruction data that was encoded to the receiving end (as discussed in [0103] of Lim); and
encoding (Berkey discloses encoding data that is transmit, for example see [0020]) display data (called “pixel data” and seen in 3 of Fig. 4 of Lim) and sending the display data that was encoded to the receiving end (as discussed in [0104] of Lim).
It would have been obvious to one of ordinary skill in the art to combine Lim, Berkey, and Collins for the same reasons as discussed above.

Regarding claim 11, Lim and Berkey disclose a device as discussed above, however fail to teach or suggest a first processor configured to encode deviation correction data and send the deviation correction data that was encoded to the receiving end after a set of encoded data corresponding to the clock training data is sent to the receiving end, wherein the receiving end is configured to perform bit alignment according to the deviation correction data.
Collins (Fig. 3, 11, and 20) discloses a data transmission device, being applied to a transmitting end (300), the device comprising:
a first processor (eg. 310-0 and 310-1) configured to encode deviation correction data (called a “Skew Synchronizing Marker” SSM, encoded with the bit pattern seen in Fig. 20) and send the deviation correction data that was encoded to the receiving end (to 340) after a set of encoded data corresponding to the clock training data is sent to the receiving end (labeled “Training Pattern” in Fig. 20, and called a “clock channel training sequence” in [0072], encoded with the bit pattern seen in Fig. 20, while SSM is sent after the “Training Pattern” as seen in Fig. 20),
wherein the receiving end is configured to perform bit alignment according to the deviation correction data (as discussed in [0014], “a second step is performed to "word-align" the bits into the original format, which is accomplished with an SSM (Skew Synchronizing Marker) byte”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim and Berkey to include encoded deviation correction data as taught by Collins because this allows the transmission to “properly align the output data” (see [0014]).

Regarding claim 14, Lim, Berkey, and Collins disclose a device as discussed above, and the combination further discloses wherein the device further comprises:
a second processor (eg. the processor discussed in [0027] of Berkey) configured to encode (Berkey discloses encoding data that is transmit, for example see [0020]) instruction data (called “configuration data” and seen in 2 of Fig. 4 of Lim) and send the instruction data that was encoded to the receiving end (as discussed in [0103] of Lim) after the deviation correction data that was encoded is sent to the receiving end (as shown in Fig. 20 of Collins, the instruction data, called “Normal Data,” is sent after the deviation correction data SSM); and
a third processor (the functions are “executed by one or more microprocessors” as discussed in [0234] of Lim) configured to encode (Berkey discloses encoding data that is transmit, for example see [0020]) the display data (called “pixel data” and seen in 3 of Fig. 4 of Lim) and then send the display data that was encoded to the receiving end (as discussed in [0104] of Lim).
It would have been obvious to one of ordinary skill in the art to combine Lim, Berkey, and Collins for the same reasons as discussed above.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Berkey, and Collins as applied to claims 3 and 11 above, and further in view of Mitbander et al. (US 2005/0154946).
Regarding claim 4, Lim, Berkey, and Collins disclose a method as discussed above, however fail to teach or suggest wherein the specified set of encoded data or the deviation correction data that was encoded comprise 10-bit data, and wherein the 10-bit data comprises binary data.
Mitbander discloses a data transmission method, being applied to a transmitting end (104), wherein encoding clock data for transmission includes 8B-10B encoding (“where an eight bit quantity is converted into a 10 bit quantity” as discussed in [0022]).
Therefore, the combination of Lim, Berkey, and Collins with Mitbander would provide a method wherein the specified set of encoded data or the deviation correction data that was encoded (Berkey teaches that multiple encoding schemes may be used without interfering with operation, eg. with various examples discussed in [0020] and [0021]) comprise 10-bit data (as taught by Mitbander, 8B-10B encoding results in 10-bit data), and wherein the 10-bit data comprises binary data ([0023] discloses the encoding includes “binary bits,” while “binary” bits are also discussed in [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim, Berkey, and Collins to include 10-bit encoded data as taught by Mitbander because both Berkey and Mitbander teach that multiple encoding schemes are possible (eg. as discussed above regarding Berky, see also “other encoding schemes are possible” as discussed in [0022] of Mitbander), and Mitbander further teaches that 10-bit encoding schemes are well known (“encoding may be the well known 8B-10B” as discussed in [0022]).

Regarding claim 12, Lim, Berkey, and Collins disclose a device as discussed above, however fail to teach or suggest wherein the specified set of encoded data or the deviation correction data that was encoded comprise 10-bit data, and wherein the 10-bit data comprises binary data.
Mitbander discloses a data transmission device, being applied to a transmitting end (104), wherein encoding clock data for transmission includes 8B-10B encoding (“where an eight bit quantity is converted into a 10 bit quantity” as discussed in [0022]).
Therefore, the combination of Lim, Berkey, and Collins with Mitbander would provide a device wherein the specified set of encoded data or the deviation correction data that was encoded (Berkey teaches that multiple encoding schemes may be used without interfering with operation, eg. with various examples discussed in [0020] and [0021]) comprise 10-bit data (as taught by Mitbander, 8B-10B encoding results in 10-bit data), and wherein the 10-bit data comprises binary data ([0023] discloses the encoding includes “binary bits,” while “binary” bits are also discussed in [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim, Berkey, and Collins to include 10-bit encoded data as taught by Mitbander because both Berkey and Mitbander teach that multiple encoding schemes are possible (eg. as discussed above regarding Berky, see also “other encoding schemes are possible” as discussed in [0022] of Mitbander), and Mitbander further teaches that 10-bit encoding schemes are well known (“encoding may be the well known 8B-10B” as discussed in [0022]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Berkey, Collins, and Mitbander as applied to claims 4 and 12 above, and further in view of Kang et al. (US 2005/0012646).
Regarding claim 5, Lim, Berkey, Collins, and Mitbander disclose a method as discussed above, however fail to teach or suggest wherein a first bit of the deviation correction data that was encoded is different from a last bit of adjacent previous deviation correction data that was encoded.
Kang discloses a data transmission method using a “8B/10B encoder” (as discussed in [0018]) wherein a first bit of the 10-bit data in the data that was encoded is different from a last bit of adjacent previous data that was encoded (“a code beginning with a sign opposite that of the last bit of a code output immediately before is selected” as discussed in [0063]).
Therefore, the combination of Lim, Berkey, Collins, and Mitbander with Kang would provide a data transmission method wherein a first bit of the deviation correction data (the SSM data taught by Collins, as discussed above) that was encoded (eg. using a 8B/10 encoding) is different from a last bit of adjacent previous deviation correction data that was encoded (the first and last bits of adjacent codes have opposite signs, as taught by Kang in [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim, Berkey, Collins, and Mitbander so a first bit of the encoded data in the data that was encoded is different from a last bit of adjacent previous data that was encoded as taught by Kang because this allows “a code error [to] be easily detected” (see [0064]).

Regarding claim 13, Lim, Berkey, Collins, and Mitbander disclose a device as discussed above, however fail to teach or suggest wherein a first bit of the deviation correction data that was encoded is different from a last bit of adjacent previous deviation correction data that was encoded.
Kang discloses a data transmission device using a “8B/10B encoder” (as discussed in [0018]) wherein a first bit of the 10-bit data in the data that was encoded is different from a last bit of adjacent previous data that was encoded (“a code beginning with a sign opposite that of the last bit of a code output immediately before is selected” as discussed in [0063]).
Therefore, the combination of Lim, Berkey, Collins, and Mitbander with Kang would provide a data transmission device wherein a first bit of the deviation correction data (the SSM data taught by Collins, as discussed above) that was encoded (eg. using a 8B/10 encoding) is different from a last bit of adjacent previous deviation correction data that was encoded (the first and last bits of adjacent codes have opposite signs, as taught by Kang in [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim, Berkey, Collins, and Mitbander so a first bit of the encoded data in the data that was encoded is different from a last bit of adjacent previous data that was encoded as taught by Kang because this allows “a code error [to] be easily detected” (see [0064]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Berkey, and Collins as applied to claims 6 and 14 above, and further in view of Mitbander and Kang.
Regarding claim 7, Lim, Berkey, and Collins disclose a method as discussed above, however fail to teach or suggest wherein the instruction data that was encoded and the display data that was encoded each comprise 10-bit data, wherein the 10-bit data comprises binary data.
Mitbander discloses a data transmission method, being applied to a transmitting end (104), wherein encoding data for transmission includes 8B-10B encoding (“where an eight bit quantity is converted into a 10 bit quantity” as discussed in [0022]).
Therefore, the combination of Lim, Berkey, and Collins with Mitbander would provide a data transmission method wherein the instruction data that was encoded and the display data that was encoded (Berkey teaches that multiple encoding schemes may be used without interfering with operation, eg. with various examples discussed in [0020] and [0021]) each comprise 10-bit data (as taught by Mitbander, 8B-10B encoding results in 10-bit data), and wherein the 10-bit data comprises binary data ([0023] discloses the encoding includes “binary bits,” while “binary” bits are also discussed in [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim, Berkey, and Collins to include 10-bit encoded data as taught by Mitbander because both Berkey and Mitbander teach that multiple encoding schemes are possible (eg. as discussed above regarding Berky, see also “other encoding schemes are possible” as discussed in [0022] of Mitbander), and Mitbander further teaches that 10-bit encoding schemes are well known (“encoding may be the well known 8B-10B” as discussed in [0022]).
However, Lim, Berkey, Collins, and Mitbander fail to teach or suggest wherein a first bit of the 10-bit data in the instruction data that was encoded is different from a last bit of adjacent previous instruction data that was encoded, and wherein a first bit of the 10-bit data in the display data that was encoded is different from a last bit of adjacent previous display data that was encoded.
Kang discloses a data transmission method using a “8B/10B encoder” (as discussed in [0018]) wherein a first bit of the 10-bit data in the data that was encoded is different from a last bit of adjacent previous data that was encoded (“a code beginning with a sign opposite that of the last bit of a code output immediately before is selected” as discussed in [0063]).
Therefore, the combination of Lim, Berkey, Collins, and Mitbander with Kang would provide a data transmission method wherein a first bit of the 10-bit data (both Mitbander and Kang teach a 10 bit encoding scheme) in the instruction data that was encoded (for example, corresponding to the “Configuration” data in 2 of Fig. 4 of Lim) is different from a last bit of adjacent previous instruction data that was encoded (the first and last bits of adjacent codes have opposite signs, as taught by Kang in [0063]), and
wherein a first bit of the 10-bit data (both Mitbander and Kang teach a 10 bit encoding scheme) in the display data that was encoded (for example, corresponding to the “Pixel Data” data in 3 of Fig. 4 of Lim) is different from a last bit of adjacent previous display data that was encoded (similarly to as discussed above, the first and last bits of adjacent codes have opposite signs, as taught by Kang in [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim, Berkey, Collins, and Mitbander so a first bit of the 10-bit data in the data that was encoded is different from a last bit of adjacent previous data that was encoded as taught by Kang because this allows “a code error [to] be easily detected” (see [0064]).

Regarding claim 15, Lim, Berkey, and Collins disclose a device as discussed above, however fail to teach or suggest wherein the instruction data that was encoded and the display data that was encoded each comprise 10-bit data, wherein the 10-bit data comprises binary data.
Mitbander discloses a data transmission device, being applied to a transmitting end (104), wherein encoding data for transmission includes 8B-10B encoding (“where an eight bit quantity is converted into a 10 bit quantity” as discussed in [0022]).
Therefore, the combination of Lim, Berkey, and Collins with Mitbander would provide a data transmission device wherein the instruction data that was encoded and the display data that was encoded (Berkey teaches that multiple encoding schemes may be used without interfering with operation, eg. with various examples discussed in [0020] and [0021]) each comprise 10-bit data (as taught by Mitbander, 8B-10B encoding results in 10-bit data), and wherein the 10-bit data comprises binary data ([0023] discloses the encoding includes “binary bits,” while “binary” bits are also discussed in [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim, Berkey, and Collins to include 10-bit encoded data as taught by Mitbander because both Berkey and Mitbander teach that multiple encoding schemes are possible (eg. as discussed above regarding Berky, see also “other encoding schemes are possible” as discussed in [0022] of Mitbander), and Mitbander further teaches that 10-bit encoding schemes are well known (“encoding may be the well known 8B-10B” as discussed in [0022]).
However, Lim, Berkey, Collins, and Mitbander fail to teach or suggest wherein a first bit of the 10-bit data in the instruction data that was encoded is different from a last bit of adjacent previous instruction data that was encoded, and wherein a first bit of the 10-bit data in the display data that was encoded is different from a last bit of adjacent previous display data that was encoded.”
Kang discloses a data transmission device using a “8B/10B encoder” (as discussed in [0018]) wherein a first bit of the 10-bit data in the data that was encoded is different from a last bit of adjacent previous data that was encoded (“a code beginning with a sign opposite that of the last bit of a code output immediately before is selected” as discussed in [0063]).
Therefore, the combination of Lim, Berkey, Collins, and Mitbander with Kang would provide a data transmission device wherein a first bit of the 10-bit data (both Mitbander and Kang teach a 10 bit encoding scheme) in the instruction data that was encoded (for example, corresponding to the “Configuration” data in 2 of Fig. 4 of Lim) is different from a last bit of adjacent previous instruction data that was encoded (the first and last bits of adjacent codes have opposite signs, as taught by Kang in [0063]), and
wherein a first bit of the 10-bit data (both Mitbander and Kang teach a 10 bit encoding scheme) in the display data that was encoded (for example, corresponding to the “Pixel Data” data in 3 of Fig. 4 of Lim) is different from a last bit of adjacent previous display data that was encoded (similarly to as discussed above, the first and last bits of adjacent codes have opposite signs, as taught by Kang in [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim, Berkey, Collins, and Mitbander so a first bit of the 10-bit data in the data that was encoded is different from a last bit of adjacent previous data that was encoded as taught by Kang because this allows “a code error [to] be easily detected” (see [0064]).

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, Lim, Berkey, and Collins disclose a method as discussed above, and Lim further discloses encoding the display data and sending the display data that was encoded to the receiving end (called “pixel data,” as discussed above regarding claim 6).
However, although Collins further teaches that the “normal data” comprises at least one byte (8 bits seen on the right side of Fig. 20), Lim, Berkey, and Collins fail to teach or suggest wherein the “display data” comprises at least one byte to be encoded, wherein each of the at least one byte to be encoded comprises 8-bit data, and wherein encoding the display data and sending the display data that was encoded to the receiving end comprises:
encoding 8-bit data corresponding to each byte of the at least one byte to be encoded into 9-bit data;
detecting a first bit of the 9-bit data and a last bit of previous data adjacent to the 9-bit data;
obtaining 10-bit data by, when the first bit of the 9-bit data is same as the last bit of the previous data, appending a tenth bit to the 9-bit data for indicating that the 9-bit data has undergone a negation operation after the 9-bit data is negated;
obtaining 10-bit data by, when the first bit is different from the last bit of the previous data, appending the tenth bit to the 9-bit data for indicating that the 9-bit data has not undergone a negation operation; and
sending the 10-bit data to the receiving end.

Kang (Fig. 4, 12, and 13) discloses a data transmission method wherein the data comprises at least one byte to be encoded, wherein each of the at least one byte to be encoded comprises 8-bit data (eg. “encoding 8 bits into 10 bits” discussed in [0010], with 8 bits equal to one byte), and wherein encoding the data and sending the data that was encoded to the receiving end comprises:
encoding 8-bit data corresponding to each byte of the at least one byte to be encoded into encoded data (eg. using the table in Fig. 4);
detecting a first bit of the encoded data (eg. “the current state after finishing transmission of a corresponding code is s3” as discussed in [0063]) and a last bit of previous data adjacent to the encoded data (eg. “if the last bit output immediately before is 1” or “If the last bit output immediately before is 0” as discussed in [0063]);
obtaining 10-bit data (“selecting a code” as discussed in [0063]) by, when the first bit of the encoded data is same as the last bit of the previous data, selecting 10-bit data with an opposite signed first bit (“a code beginning with a sign opposite that of the last bit of a code output immediately before is selected”); and
sending the 10-bit data to the receiving end (the selected code is output from 300 in Fig. 12 as “output code” and sent to 400 as “input code”).
However, Kang fails to teach or suggest encoding 8-bit data corresponding to each byte of the at least one byte to be encoded “into 9-bit data,” or obtaining 10-bit data by, when the first bit of the 9-bit data is same as the last bit of the previous data, “appending a tenth bit to the 9-bit data for indicating that the 9-bit data has undergone a negation operation after the 9-bit data is negated” and obtaining 10-bit data by, when the first bit is different from the last bit of the previous data, “appending the tenth bit to the 9-bit data for indicating that the 9-bit data has not undergone a negation operation.”

Therefore, each of the currently cited references of record fails to teach or suggest “encoding 8-bit data corresponding to each byte of the at least one byte to be encoded into 9-bit data,” “obtaining 10-bit data by, when the first bit of the 9-bit data is same as the last bit of the previous data, appending a tenth bit to the 9-bit data for indicating that the 9-bit data has undergone a negation operation after the 9-bit data is negated” or “obtaining 10-bit data by, when the first bit is different from the last bit of the previous data, appending the tenth bit to the 9-bit data for indicating that the 9-bit data has not undergone a negation operation” when combined with each of the other currently cited claim limitations.

Claim 16 recites limitations substantially identical to those of claim 8, merely being dependent upon claim 14 instead of claim 6, and so would be allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691